Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Claim Objection under 37 CFR 1.173
The amendment to the claims filed on 12/01/2021 is objected because it does not comply with 37 CFR 1.173(b)-(g). All amendment markings are made relative to the original patent text and not relative to prior amendment.  In this case, all pending claims must be underlined.
Allowable Subject Matter Over the Prior Art
Independent claim 31 is allowable over the prior art because the prior art made of record does not teach an electrolytic plating composition including a suppressor comprising a polyether group bonded to a nitrogen atom of a nitrogen containing species comprising at least three amine functional groups. 
Claims 32-48 & 67 depending on claim 31 are allowable for the same reason.
Claims 69 and 70 now depending on previously allowed claim 28, are allowable for the same reason (see Final Rejection sent on 8/13/2021, page 28).
Conclusion
This application is in condition for allowance except for the formal matters discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/LEONARDO ANDUJAR/           Primary Examiner, Art Unit 3991                                                                                                                                                                                             
Conferees:

/ELIZABETH L MCKANE/           Specialist, Art Unit 3991 

/Jean C. Witz/           Supervisory Specialist, Art Unit 3991